Title: From Benjamin Franklin to Jane Mecom, 22 April 1779
From: Franklin, Benjamin
To: Mecom, Jane


Dear Sister,
Passy April 22d. 1779.
I received your kind Letter of Jan. 4. which gave me the Satisfaction of knowing that you were well, and comfortably situated among your Friends. You mention other Letters you have written, but they are not come to hand. Dont however be discouraged from writing as often as you can; for I am uneasy when long without hearing from you; and the Chance is greater that one Letter out of many should arrive, than one out of a few. I have written to Mr. Williams to assist you from time to time, as you may have occasion: and I confide in his readiness to do every thing necessary for you, as I know he Esteems you, and I have always reimbursed him. If you do not hear from me so often as formerly, impute it to the too much Business upon my Hands and the Miscarriage of Letters, or any thing rather than a diminution of Affection. I have seen nothing of Mr. Casey, whom you mention as the Bearer of your Letter. I suppose he did not come to Paris.
As to myself, I continue to enjoy, Thanks to God, a greater Share of Health and Strength than falls to the Lot of many at my Age. I have indeed sometimes moderate Fits of the Gout; but I think it is not settled among the Pysicians whether that is a Disease or a Remedy. I live about two Miles out of the City, in a great Garden, that has pleasant Walks in which I can take Exercise in a good Air, the Situation being high and dry. The Village has many good Houses & good Families, with whom I live in Friendship, and pass a Leisure Hour, when I have one, with pleasure. The French in general are an amiable People, and I have the good Fortune to enjoy as much of the Esteem and Affection of all Ranks, as I have any Pretensions to. Temple continues with me; but I have last Week sent Benny to Geneva, where there are as good Schools as here, & where he will be educated a Republican and a Protestant, which could not be so conveniently done at the Schools in France. My Love to all that love you, and believe me ever, my Dear Sister, Your affectionate Brother
B Franklin
Mrs: Meacom
 
Addressed: To, / Mrs Meacom / at Govr Greens, Warwick / Rhode Island.
